       Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTR I CT OF NEW YORK
                                         -x
UNITED STATES OF AMERICA
                                                      SEALED INDICTMENT
       - v. -

GEORGE CONSTANTINE ,
MARC ELEFANT ,                                        21 Cr .
ANDREW DOWD , and
SADY RIBEIRO ,

                        Defendants -          21 CRIM 5 3 0
- - - - - - - - - - - - - - - - - -x

                                COUNT ONE
                (Conspiracy to Commit Mail and Wire Fraud)

       The Grand Jury charges :

  I.        Overview

       1.     From at least in or about January 2013 , up to and

including in or about April 2018 , in the Southern District of

New York and elsewhere , GEORGE CONSTANTINE , MARC ELEFANT , ANDREW

DOWD , and SADY RIBEIRO , the defendants , together with others

known and unknown , carried out an extensive mail and wire fraud

scheme through which the defendants defrauded businesses and

insurance companies by staging trip - and-fall accidents and

filing fraudulent lawsuits arising from those staged trip-and-

fall accidents     (the " Fraud Scheme" or " Scheme " ) .   In or about

2015, certain members of the Fraud Scheme split from the

original conspiracy and formed a separate conspiracy that
          Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 2 of 19




operated in substantially the same manner .          The Fraud Scheme

generally operated as set forth below , see infra~~ 2 - 14.

   II.        Staged Accidents

         2.     Fraud Scheme participants recruited individuals (the

" Patients " ) to stage or falsely claim to have suffered trip - and-

fall accidents at particular locations throughout the New York

City area (the "Accident Sites") .         In the course of the Fraud

Scheme , Scheme participants recruited more than 400 Patients .

In the beginning of the Fraud Scheme, Scheme participants would

i nstruct Patients to claim they had tripped and fell at a

particular location , when in fact the Patients had suffered no

such accident .

     3.         Eventually , at the direction of the lawyers who filed

fraudulent lawsuits on behalf of the Patients , Scheme

participants began to instruct Patients to stage trip - and-fall

accidents , i . e ., to go to a location and deliberately fall.           The

reason for this change was to ensure that the Patients would be

transported to the hospital via ambulance and obtain ambulance

reports , thereby making their fake accidents appear more

legitimate.        Common Accident Sites used during the Fraud Scheme

i ncluded cellar doors , cracks in concrete sidewalks , and

purported " potholes . "




                                       2
       Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 3 of 19




   III. Filing of Fraudulent Lawsuits

      4.     After the Patients staged their trip - and - fall

accidents , or falsely claimed to have suffered such acc i dents ,

members of the Fraud Scheme referred the Patients to one of

several lawyers (the "Lawyers " ) , including GEORGE CONSTANTINE

and MARC ·ELEFANT , the defendants .       The Lawyers commenced

personal injury lawsuits (the "Fraudulent Lawsuits " ) against the

property owners of the Accident Sites and/or the property

owners '   insurers (collectively , the "Victims " ) .

      5.     The Fraudulent Lawsuits did not disclose that the

Patients had either deliberately fallen or never fallen at the

Accident Si tes .    Instead , the Fraudulent Lawsuits claimed that

the Patients '   injuries resulting from the falls were so l ely

cau sed by t he negligence of the owners of the Accident Sites

(i . e ., the Vict i ms).   Scheme par t icipant s instru cted t he

Patients to claim t hat they had susta i ned injur i es to part i cular

areas o f their bodies , including the knees , shoulders , and/or

back - body parts that , if injured , reaped higher damage awards

in personal injury lawsuits .

      6.     GEORGE CONSTANTINE , the defendant , was one of the

primary Lawyers who f i led Fraudulent Laws u its during t h e cou rse

of the Fraud Scheme .       As noted above , in or around 2015 , certain

members of the Scheme , including SADY RIBEIRO and ANDREW DOWD ,

the defendants , joined a separate conspiracy that operated i n


                                       3
         Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 4 of 19




substantia l ly the same way as the original conspiracy .        The

primary Lawyer who filed Fraudulent Lawsuits during the course

of the second conspiracy was MARC ELEFANT , the defendant .            In

total , CONSTANTINE and ELEFANT filed hundreds of Fraudulent

Lawsuits .

  IV .    Medical Treatment to Substantiate Fraudulent Lawsuits

     7.      Members of the Fraud Scheme referred the Patients to

particular MRI facilities as well as to certain doctors ,

including ANDREW DOWD and SADY RIBEIRO , the defendants .         These

doctors almost invariably recommended that the Patients undergo

surgery , irrespective of medical need.

     8.      In order to obtain MRI referrals , and to substantiate

their Fraudulent Lawsuits , the Patients were instructed to

receive ongo i ng treatment from a chiropractor .

     9.      In addition , Fraud Scheme participants encouraged

Patients to attend physical therapy sessions in order to create

the appearance of serious bodily injury .        In a March 2015 email,

one of the Scheme organizers explained to the owner of a

litigation funding company that funded medical treatment for

many of the Patients , that having Patients attend physical

therapy sessions was necessary " when it comes to painting a

picture of the client being hurt . "

     10 .    The Patients were informed that if they intended to

continue with their Fraudulent Lawsuits , they would need to


                                      4
        Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 5 of 19




undergo surgeries to increase the value of the Fraudulent

Lawsuits .       The medical procedures included discectomies ; spinal

fusions ; knee and shoulder surgeries ; and non - surgical epidural

injections .       At least one Patient who underwent a surgery as

part of the Fraud Scheme was told after awaking from general

anesthesia that she almost died during the surgery.         As an

incentive to submit to these surgeries , the defendants and their

co - conspirators usually arranged for payments , in the form of

loans , to be made to the Patients each time they had surgery -

typically between $1 , 000 and $1 , 500 per surgery ("Post - Surgery

Payments " ) .     Patients generally were told to undergo two

surgeries .

      11 .    Doctors in the Fraud Scheme , including ANDREW DOWD and

SADY RIBEIRO , the defendants , were expected to, and in fact did ,

conduct these surgeries regardless of the legitimate medical

needs of the Pa t ients .     For example :

              a.     In a March 2016 email, before DOWD examined the

shoulder of a particular Patient who had staged a trip-and- fall

accident ("Patient - 2"), one of the Scheme organizers asked DOWD

to "write us an additional report today stating that [Patient-

2 ' s] Lt . shoulder has worsened [so that I can] book this surgery

for you ."       DOWD provided the requested report and recommended

that Patient - 2 undergo arthroscopic surgery .




                                      5
       Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 6 of 19




            b.   In an August 2015 email from RIBEIRO to the owner

of a litigation funding company , in which RIBEIRO described the

services that he performed , RIBEIRO wrote, "I will play very

honest ' game ' with you .     . I see the patient and I generate a

very good dictation that justifies the treatment - there is a cost

for that and I hope a profit ."

     12 .   Members of the Fraud Scheme often recruited

individuals who were extremely poor as Patients -       individuals

desperate enough to submit to surgeries in exchange for the

small Post - Surgery Payments .     For example , it was common for

Patients to ask for food when they would appear for their intake

meetings with the Lawyers .       Many of the Patients did not have

sufficient clothing to keep them warm during the wintertime and

had poor - quality shoes .   Members of the Fraud Scheme also

recruited Patients who were drug addicts .       It was also common

for Scheme participants to recruit Patients from homeless

shelters in New York City.

     13 .   Because most Patients did not have the means to pay

for transportation , members of the Scheme transported the

Patients to their various medical and legal appointments .

Scheme participants frequently dropped off carloads of Patients

at a time at these appointments .




                                      6
        Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 7 of 19




  V.      Use of Funding Companies

       14 .   As explained above , as an inducement to undergo

surgeries , the Patients were offered financial incentives,

typically $1 , 000 loans after they completed their surgeries

(i . e ., the Post - Surgery Payments) , as well as a percentage of

any settlement payments from their Fraudulent Lawsuits .         As

noted above , see supra~ 9 , Patients typically were convinced to

submit to two surgeries to maximize the value of their

Fraudulent Lawsuits .

       15.    The Patients '   legal and medical fees were usually paid

for by litigation funding companies (the "Funding Companies") ,

even if the Patient maintained medical coverage through an

insurance company or a government - subsidized program .       The

Funding Companies also paid Fraud Scheme organizers and

participants referral fees , typically $1 , 000 to $2 , 500 , for each

Patient who signed a funding agreement .       In exchange for funding

Patients ' medical and legal costs , the Funding Companies charged

the Patients high interest rates , sometimes up to 50% on medical

loans and up to 100% on personal loans .       The interest rates were

so high that oftentimes the majority (if not all) of the

proceeds that were awarded in the Fraudulent Lawsuits were paid

to the Funding Companies , Lawyers, doctors , and Fraud Scheme

organizers , with the Patients receiving a much smaller

percentage of the remaining recovery .


                                      7
         Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 8 of 19




  VI .     Harm to Victims as a Result of the Fraud Scheme

     16.     During the Fraud Scheme , GEORGE CONSTANTINE , MARC

ELEFANT , ANDREW DOWD , and SADY RIBEIRO , the defendants, together

with others known and unknown , attempted to defraud the Victims

of more than $31 million .

  VII. Relevant Persons

     17 .    At all relevant times to this Indictment , GEORGE

CONSTANTINE , the defendant , was an attorney who represented

hundreds of Patients and filed Fraudulent Lawsuits on their

behalf.     In total , settlements from lawsuits filed by

CONSTANTINE that were referred by Fraud Scheme participants

exceeded $20 million , and CONSTANTINE collected more than $5

million in legal fees.

     18 .    At all relevant times to this Indictment , MARC

ELEFANT , the defendant , was an attorney who rep~esented hundreds

of Patients and filed Fraudulent Lawsuits on their behalf.

     19 .    At all relevant times to this Indictment , ANDREW DOWD ,

the defendant , was an orthopedic surgeon who performed surgeries

on the Patients .     During the course of the Fraud Scheme , DOWD

performed hundreds of knee and shoulder surgeries on Patients ,

earning approximately $9 , 500 per surgery .

     20.     At all relevant times to this Indictment , SADY

RIBEIRO , the defendant , was a pain management doctor and surgeon

who performed back surgerie s , among other medical procedures , on


                                     8
       Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 9 of 19




the Patients .   RIBE I RO paid Fraud Scheme participants cash

kickbacks in exchange for patient referrals and , during the

course of the Scheme , treated nearly 200 Patients .

                        STATUTORY ALLEGATIONS

     21 .   From at least in or about January 2013 , up to and

including in or about April 2018 , in the Southern District of

New York and elsewhere, GEORGE CONSTANTINE , ANDREW DOWD , and

SADY RIBEIRO, the defendants , and others known and unknown ,

willfully and knowingly , did combine, conspire , confederate , and

agree , together and with each other, to violate Title 18, United

States Code , Sections 1341 and 1343 .

     22 .   It was a part and object of the conspiracy that GEORGE

CONSTANT I NE , ANDREW DOWD , and SADY RIBEIRO , the defendants , and

others known and unknown , willfully and knowingly , having

devised and intending to devise a scheme and artifice to

defraud , and for obtaining money and property by means of false

and fraudulent pretenses , representations , and promises , for the

purpose o f execut i ng such scheme and artifice, would and did

place in a post office and authorized depositories for mail

matter , matters and things to be sent and delivered by the

Postal Service , and did deposit and cause to be deposited

matters and things to be sent and delivered by private and

commercial interstate carriers , and would and did take and

receive therefrom , such matters and things , and would and did

                                   9
     Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 10 of 19




cause to be delivered by mail and such carriers according to

directions thereon , and at the places at which they were

directed to be delivered by the person to whom they were

addressed , such matters and things, in violation of Title 18 ,

United States Code , Section 1341 .

     23 .   It was further a part and object of the conspiracy

that GEORGE CONSTANTINE , ANDREW DOWD , and SADY RIBEIRO , the

defendants , and others known and unknown , willfully and

knowingly , having devised and intending to devise a scheme and

artifice to defraud and for obtaining money and property by

means of false and fraudulent pretenses, representations, and

promises , would and did transmit and cause to be transmitted by

means of wire , radio , and television communications in

interstate and foreign commerce , writings , signs , signals ,

pictures , and sounds for the purpose of executing such scheme

and artifice , in violation of Title 18 , United States Code ,

Section 1343 .

            (Title 18 , United States Code , Section 1349)

                              COUNT TWO
                             (Mail Fraud)

     The Grand Jury further charges :

     24 .   The allegations contained in paragraphs 1 through 20

of this Indictment are repeated and realleged as if fully set

forth herein .


                                  10
      Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 11 of 19




     25 .   From at least in or about January 2013 , up to and

including in or about April 2018 , in the Southern District of

New York and elsewhere , GEORGE CONSTANTINE , ANDREW DOWD , and

SADY RIBEIRO , the defendants , willfully and knowingly , having

devised and intending to devise a scheme and artifice to

defraud , and for obtaining money and property by means of false

and fraudu l ent pretenses , representations , and promises , for the

purpose of executing such scheme and artifice and attempting so

to do, did place in a post office and authorized depositories

for mail matter , matters and things to be sent and delivered by

the Postal Service , and did deposit and cause to be deposited

matters and things to be sent and delivered by private and

commercial interstate carriers , and did take and receive

therefrom , such matters and things , and did cause to be

delivered by mail and such carriers according to the directions

thereon , and at the places at which they were directed to be

delivered by the person to whom they were addressed , such

matters and things , to wit , CONSTANTINE , DOWD , and RIBEIRO

caused correspondence and financial payments to be mailed to

attorneys and other individuals and entities in the Bronx and




                                   11
      Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 12 of 19




Manhattan , New York , among other places , in furtherance of

fraudu l ent lawsuits against businesses and insurance companies.

       (Title 18 , United States Code , Sections 1341 and 2 . )

                              COUNT THREE
                              (Wire Fraud)

     The Grand Jury further charges :

     26 .   The allegations contained in paragraphs 1 through 20

of this Indictment are repeated and realleged as if fully set

forth herein .

     27.    From at least in or about January 2013 , up to and

including in or about April 2018 , in the Southern District of

New York and elsewh ere , GEORGE CONSTANTINE , ANDREW DOWD , and

SADY RI BEIRO , the defendants , willfully and knowingly , having

devised and intending to devise a scheme and artifice to

defraud , and for obtaining money and property by means of false

and fraudulent pretenses , representations , and promises , did

transmit and cause to be transmitted by means of wire , radio,

and television communication in interstate and foreign commerce ,

writings , signs , signals , pictures , and sounds for the purpose

of executing such scheme and artifice , to wit , CONSTANTINE ,

DOWD , and RIBEIRO used their cellphones and email accounts to

send communications to a litigation funding company located in




                                   12
      Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 13 of 19




New Jersey in furtherance of fraudulent lawsuits against

businesses and insurance companies .

       (Title 18 , United States Code , Sections 1343 and 2 . )

                               COUNT FOUR
                 (Conspiracy to Commit Mail and Fraud)

     The Grand Jury further charges :

     28 .   The allegations contained in paragraphs 1 through 20

of this Indictment are repeated and realleged as if fully set

forth herein .

     29 .   From at least in or about 2015, up to and including at

least in or about April 2018 , in the Southern District of New

York and elsewhere , MARC ELEFANT , ANDREW DOWD, and SADY RIBEIRO ,

the defendants , and others known and unknown , willfully and

knowingly did combine , conspire , confederate , and agree ,

together and with each other , to violate Title 18 , United States

Code , Sections 1341 and 1343.

     30 .   It was a part and an object of the conspiracy that

MARC ELEFANT, ANDREW DOWD , and SADY RIBEIRO , the defendants , and

others known and unknown , willfully and knowingly , having

devised and intending to devise a scheme and artifice to

defraud , and for obtaining money and property by means of false

and fraudulent pretenses , representations, and promises, for the

purpose o f executing such scheme and artifice , would and did

place in a post office and authorized depositories for mail



                                  13
      Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 14 of 19




matter, matters and things to be sent and delivered by the

Postal Service , and did deposit and cause to be deposited

matters and things to be sent and delivered by private and

commercial interstate carriers, and would and did take and

receive therefrom , such matters and things, and would and did

cause to be delivered by mail and such carriers according to

directions thereon , and at the places at which they were

directed to be delivered by the person to whom they were

addressed , such matters and things , in violation of Title 18 ,

United States Code , Section 1341 .

     31.   It was further a part and an object of the conspiracy

that MARC ELEFANT , ANDREW DOWD, and SADY RIBEIRO, the

defendants , and others known and unknown , willfully and

knowingly , having devised and intending to devise a scheme and

artifice to defraud and for obtaining money and property by

means of false and fraudulent pretenses , representations, and

promises , would and did transmit and cause to be transmitted by

means of wire, radio , and television communications in

interstate and foreign commerce , writings , signs , signals ,

pictures , and sounds for the purpose of executing such scheme

and artif i ce , in violation of Title 18 , United States Code ,

Section 1343 .

            (Title 18 , United States Code , Section 1349)




                                  14
       Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 15 of 19




                               COUNT FIVE
                              (Mail Fraud)

      The Grand Jury further charges:

      32.    The allegations contained in paragraphs 1 through 20

of this Indictment are repeated and realleged as if fully set

forth here i n .

      33 .   From at least in or about 2015, up to and including at

least in or about April 2018 , in the Southern District of New

York and elsewhere , MARC ELEFANT , ANDREW DOWD, and SADY RIBEIRO ,

the defendants , willfully and knowingly , having devised and

intending to devise a scheme and artifice to defraud , and for

obtaining money and property by means of false and fraudulent

pretenses , representations , and promises , for the purpose of

executing such scheme and artifice and attempting so to do , did

place and cause to be placed in a post office and authorized

depositories for mail matter , matters and things to be sent and

delivered by the Postal Service , and did deposit and cause to be

deposited matters and things to be sent and delivered by private

and commercial interstate carriers, and did take and receive

therefrom , such matters and things , and did cause to be

delivered by mail and such carriers according to the directions

thereon , and at the places at which they were directed to be

de l ivered by the person to whom they were addressed , such

matters and things , to wit , ELEFANT , DOWD , and RIBEIRO caused


                                   15
      Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 16 of 19




correspondence and financial payments to be mailed to attorneys

and other individuals and entities in the Bronx and Manhattan ,

New York , among other places , in furtherance of fraudulent

lawsuits against businesses and insurance companies.

       (Title 18 , United States Code, Sections 1341 and 2.)

                              COUNT SIX
                             (Wire Fraud}

     The Grand Jury further charges :

     34 .   The allegations contained in paragraphs 1 through 20

of this Indictment are repeated and realleged as if fully set

forth herein .

     35.    From at least in or about 2015 , up to and including in

or about April 2018 , in the Southern District of New York and

elsewhere , MARC ELEFANT, ANDREW DOWD, and SADY RIBEIRO , the

defendants, willfully and knowingly, having devised and

intending to devise a scheme and artifice to defraud , and for

obtaining money and property by means of false and fraudulent

pretenses , representations, and promises , did transmit and cause

to be transmitted by means of wire , radio , and television

communication in interstate and foreign commerce , writings ,

signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice, to wit, ELEFANT, DOWD, and

RIBEIRO used their cellphones and email accounts to send

communications to a litigation funding company located in New



                                   16
      Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 17 of 19




Jersey in furtherance of fraudulent lawsuits against businesses

and insurance companies .

       (Title 18 , United States Code , Sections 1343 and 2.)

                       FORFEITURE ALLEGATIONS

     36 .   As a result of committing the offenses alleged in

Counts One , Two, and Three of this Indictment , GEORGE

CONSTANTINE , ANDREW DOWD , and SADY RIBEIRO , the defendants ,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Sections 981 (a) (1) (C) and Title 28 , United States

Code , Section 246l(c) , any and all property , real and personal ,

that constitutes or is derived from , proceeds traceable to the

commiss i on of said offenses , including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offenses .

     37 .   As a result of committing the offenses alleged in

Counts Four , Five , and Six of this Indictment , MARC ELEFANT ,

ANDREW DOWD , and SADY RIBEIRO , the defendants , shall forfeit to

the United States , pursuant to Title 18 , United States Code ,

Sections 981(a) (1) (C) and Title 28 , United States Code , Section

2461(c) , any and all property , real and personal , that

constitutes or is derived from , proceeds traceable to the

commission of said offenses , including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offenses.

                                  17
      Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 18 of 19




                       Substitute Assets Provision

     38 .    If any of the above - described forfeitable property , as

a result of any act or omission of the defendants :

             a.   cannot be located upon the exercise of due
                  diligence ;

             b.   has been transferred or so l d to , or deposited
                  with , a third person ;

             c.   has been placed beyond the jurisdiction of the
                  Court ;

             d.   has been substantially diminished in value ; or

             e.   has been commingled with other property which
                  cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendants up to the value of the above forfeitable

property .

               (Title 18 , United States Code , Section 981 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461 . )




                                             United States Attorney




                                    18
Case 1:21-cr-00530-SHS Document 1 Filed 08/23/21 Page 19 of 19




          Form No. USA-33s-274     (Ed . 9-25-58)


              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK



                UNITED STATES OF AMERICA

                            v.

                   GEORGE CONSTANTINE,
                      MARC ELEFANT,
                    ANDREW DOWD, and
                      SADY RIBEIRO,


                                         Defendants.



                    SEALED INDICTMENT

                       21 Cr .

        (18 U.S . C . §§ 1349, 1341, 1343, and 2.)

                     AUDREY STRAUSS
                 United States Attorney


                       A TRUE BILL



                       /t6rson
 ~ Lt J       I',-, {7(,'e,~ -f-     (k,--,   /4 ~,,..£.,
    A-rr-UY+- &vt?VV'~"" +S             ,s S ~ /;,-
              e<fl- ~~<A-~-lr.
                           kl'ir:;~
                                               v{)M   ---
                                                      J
